EXHIBIT 10.1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW HAMPSHIRE

 

IRVING S. BRAUN, individually and on behalf of all others

 

 

similarly situated,

 

 

 

 

 

Plaintiff,

 

CIVIL ACTION NO. 1:08-CV-00312-JL

 

 

 

vs.

 

(MAIN CASE)

 

 

 

GT SOLAR INTERNATIONAL, INC., et al.,

 

 

 

 

 

Defendants.

 

 

 

STIPULATION OF SETTLEMENT

 

--------------------------------------------------------------------------------


 

This Stipulation of Settlement dated as of May 4, 2010 (the “Stipulation”) is
submitted pursuant to Rule 23 of the Federal Rules of Civil Procedure.  Subject
to the approval of the Court, this Stipulation is entered into by and among Lead
Plaintiff, State Plaintiff, the GT Solar Defendants, and the Underwriter
Defendants, each as hereinafter defined, by and through their respective
counsel.  “Lead Plaintiff” is plaintiff Arkansas Public Employees Retirement
System (“APERS”).  “State Plaintiff” is plaintiff Joyce T. Hamel.  Lead
Plaintiff and State Plaintiff together are the “Plaintiffs”.  “GT Solar” is
defendant GT Solar International, Inc. (the “Company”).  The “GT Solar
Defendants” are the Company, GT Solar Holdings, LLC, GFI Energy Ventures LLC,
Oaktree Capital Management, L.P., OCM/GFI Power Opportunities Fund II, L.P.,
OCM/GFI Power Opportunities Fund II (Cayman), L.P., Thomas M. Zarrella, Robert
W. Woodbury, Jr., Edwin Lewis, J. Bradford Forth, Ernest L. Godshalk, Richard K.
Landers, J. Michal Conaway, Richard Ernest Johnson, and Fusen E. Chen.  The
“Underwriter Defendants” are Credit Suisse Securities (USA) LLC, UBS Securities
LLC, Banc of America Securities LLC, Deutsche Bank Securities Inc., Piper
Jaffray & Co., and Thomas Weisel Partners LLC.  The GT Solar Defendants and the
Underwriter Defendants are collectively “Defendants.”  Defendants and Plaintiffs
collectively are the “Parties” (and each is a “Party”).

 

WHEREAS:

 

A.            Beginning on August 1, 2008, seven purported class actions
complaints alleging violations of the federal securities laws were filed against
various of the Defendants in the United States District Court for the District
of New Hampshire,

 

1

--------------------------------------------------------------------------------


 

specifically in the cases styled 2 West Inc. v. GT Solar Int’l, Inc.,
No. 08-00374-JM (D. N.H.); Bertoni v. GT Solar Int’l, Inc., No. 08-00336-JL (D.
N.H.); Stricker v. GT Solar Int’l, Inc., No. 08-00324-JM (D. N.H.); Rubin v. GT
Solar Int’l, Inc., No. 08-00330-JL (D. N.H.); Unger v. GT Solar Int’l, Inc.,
No. 08-00322-JL (D. N.H.); Dykes v. GT Solar Int’l, Inc., No. 08-00318-JL (D.
N.H.); Braun v. GT Solar Int’l, Inc., No. 08-00312-JL (D. N.H.).

 

B.            By Order dated October 3, 2008, the Honorable Joseph N. Laplante
consolidated the above-referenced actions for all purposes and designated case
number 08-cv-00312-JL, Braun v. GT Solar Int’l, Inc., as the lead case (together
with the other cases consolidated with it, the “Federal Action”).  On
October 29, 2008, the Court appointed APERS as Lead Plaintiff and appointed
Cohen Milstein Sellers & Toll PLLC (“Cohen Milstein”) as lead counsel (“Lead
Counsel”) for the putative Class (as hereinafter defined).

 

C.            An action substantially similar to the Federal Action was filed in
New Hampshire state court on September 18, 2008, styled Joyce T. Hamel, et al.,
v. GT Solar International, Inc., et al., Docket No. 10-C-5004 (N.H. Sup. Ct.)
(the “State Action”; and together with the Federal Action, the “Actions”). 
Plaintiff in the State Action is represented by Scott + Scott, LLP (“Scott +
Scott”).  The State Action was removed to federal court on October 22, 2008, and
remanded to New Hampshire state court on February 12, 2009.  By Order dated
May 22, 2009, the Court in the Federal Action directed that “all discovery in
the State Action, including third party, class certification, merits and expert
discovery, if necessary, shall be coordinated with the Federal Action.”

 

D.            On December 22, 2008, Lead Plaintiff filed a Consolidated
Class Action

 

2

--------------------------------------------------------------------------------


 

Complaint (the “Complaint”) asserting claims under Sections 11, 12(a)(2) and 15
of the Securities Act of 1933, 15 U.S.C. § 77 (the “Securities Act”) against the
Defendants, which became and remains the operative complaint in the Federal
Action.  The Complaint alleged that the Defendants disseminated (or controlled
those who disseminated) untrue or misleading statements of material fact in GT
Solar’s registration statement filed with the Securities and Exchange Commission
on Form S-1\A on July 23, 2008, and in GT Solar’s prospectus filed on Form S-1\A
on July 24, 2008.  The registration statement and prospectus were filed in
connection with GT Solar’s initial public offering on July 24, 2008 (the “IPO”).

 

E.             On February 5, 2009, Defendants filed a Motion to Dismiss the
Complaint.  Lead Plaintiff filed a Memorandum in Opposition to the motion on
March 23, 2009, and Defendants filed a Reply Memorandum on April 22, 2009.  By
Order dated September 22, 2009, the Court denied Defendants’ motion to dismiss
the Complaint.

 

F.             Pursuant to the Private Securities Litigation Reform Act
(“PSLRA”), discovery had been stayed pending the outcome of the motion to
dismiss.  Following the denial of Defendants’ motion to dismiss, Lead Plaintiff
served document requests on the Defendants and served a subpoena duces tecum
requesting production of certain documents on third party LDK Solar USA, Inc.
(“LDK”).  Defendants and LDK produced, and counsel for Plaintiffs collectively
reviewed, more than 75,000 documents (comprising more than 750,000 pages),
produced in response to the document requests and the subpoena.

 

G.            On April 30, 2010, Lead Plaintiff filed its Motion for
Class Certification (the “Class Certification Motion”).  The Parties then agreed
to stipulate to a stay of

 

3

--------------------------------------------------------------------------------


 

Defendants’ response to the Class Certification Motion in order to integrate,
for purposes of efficiency, fact discovery on the merits with fact discovery
relevant to class certification.  By order dated May 28, 2010, the Court granted
the stay; and by Order dated February 4, 2011, the Court closed the
Class Certification Motion by denying the motion without prejudice and with
leave to re-file at a later time.

 

H.            Following the substantial completion of Defendants’ production of
documents responsive to Lead Plaintiff’s document requests, the Parties agreed
to a mediation of the Actions, with Judge Layn R. Phillips (ret.) serving as
mediator.

 

I.              On March 4, 2011, the Parties participated in a full-day
mediation conducted by Judge Layn R. Phillips (ret.).  As a result of this
mediation, the Parties reached an agreement for the resolution of the Actions,
and executed a Term Sheet on March 4, 2011.

 

J.             The Parties to this Stipulation have determined that the most
efficient way to effect the settlement of the State Action is for Plaintiff
Joyce T. Hamel to seek a voluntary dismissal, with prejudice, of the State
Action; and for Plaintiff Joyce T. Hamel and any members of a putative class in
the State Action to participate in the Settlement as members of the Class in the
Federal Action.  The Parties will file a stipulation in the State Action
providing for dismissal with prejudice of the State Action, in the manner and on
the terms described below.

 

K.            Defendants have denied and continue to deny that they have
committed any act or omission giving rise to any liability or otherwise
constituting a violation of the federal securities laws or any other law. 
Nonetheless, Defendants have concluded that it is desirable that the Actions be
fully and finally settled in the manner and upon the terms

 

4

--------------------------------------------------------------------------------


 

and conditions set forth in this Stipulation, in order to limit further expense,
inconvenience, and distraction of management time and resources with respect to
matters at issue in the Actions.  This Stipulation shall in no event be
construed as, or deemed to be evidence of, an admission or concession of
liability by any Defendant, or of any infirmity in the defenses asserted in the
Actions.

 

L.             Lead Counsel represents as to its own activities and State
Counsel represents as to its own activities that they have conducted a thorough
investigation relating to the claims and the underlying events and transactions
alleged in the Complaint.  These investigations and discovery included, inter
alia:  (i) review of GT Solar’s SEC filings; (ii) review of securities analysts’
reports and advisories about the Company; (iii) review of wire and press
releases published by and regarding the Company and LDK; (iv) review of publicly
available documents, conference calls and announcements made by Defendants;
(v) review of information regularly obtainable on the Internet; (vi) interviews
with dozens of witnesses; (vii) review of over 750,000 pages of documents
produced by Defendants and LDK; (viii) discussions with Defendants’ Counsel
regarding these documents and the claims alleged in the Actions; and
(ix) research of the applicable law with respect to the claims asserted in the
Actions and the potential defenses thereto.

 

M.           Plaintiffs, by their counsel, have conducted discussions and
arm’s-length negotiations with counsel for Defendants with respect to a
compromise and settlement of the Actions with a view to settling the issues in
dispute and achieving the best relief possible consistent with the interests of
the Class.

 

N.            Based upon their investigation, Plaintiffs and their Counsel have

 

5

--------------------------------------------------------------------------------


 

concluded that the terms and conditions of this Stipulation are fair, reasonable
and adequate to Plaintiffs and the Class, and in their best interests, and have
agreed to settle the claims raised in the Actions pursuant to the terms and
provisions of this Stipulation, after considering: (i) the benefits that
Plaintiffs and the members of the Class will receive from the settlement of the
Actions; (ii) the attendant risks of litigation; (iii) the difficulties, expense
and delays inherent in such litigation; (iv) the belief of Plaintiffs that the
Settlement is fair, reasonable, and adequate, and in the best interest of all
Class Members; and (v) the desirability of permitting the Settlement to be
consummated as provided by the terms of this Stipulation.

 

O.            The Parties to this Stipulation acknowledge that the Actions are
being voluntarily settled after advice of counsel, and that the terms of the
Settlement are fair, adequate, and reasonable.

 

NOW THEREFORE, without any admission or concession on the part of Plaintiffs of
any lack of merit in the Actions whatsoever, and without any admission or
concession of any liability or wrongdoing or lack of merit in the defenses
whatsoever by Defendants, it is hereby STIPULATED AND AGREED, by and among the
Parties to this Stipulation, through their respective counsel of record, subject
to approval of the Court pursuant to Rule 23(e) of the Federal Rules of Civil
Procedure, in consideration of the benefits flowing to the Parties hereto from
the Settlement, that all Released Claims (as defined below) as against the
Released Persons (as defined below) shall be compromised, settled, released, and
dismissed with prejudice, upon and subject to the following terms and
conditions:

 

6

--------------------------------------------------------------------------------


 

CERTAIN DEFINITIONS

 

1.             As used in this Stipulation, the following terms shall have the
following meanings:

 

(a)           “Authorized Claimant” means a Class Member who submits a timely
and valid Proof of Claim and Release form (“Proof of Claim”) to the Claims
Administrator.

 

(b)           “Claims Administrator” means Strategic Claims Services, which
shall administer the Settlement.

 

(c)           “Class” and “Class Members” means, for purposes of the Settlement
only, all persons or entities who purchased or otherwise acquired the common
stock of GT Solar from the effective date of the Company’s Registration
Statement, through and including July 24, 2008, or who purchased or otherwise
acquired the common stock of GT Solar pursuant or traceable to the Registration
Statement, and who were damaged thereby.  Excluded from the Class are Defendants
and their affiliates; members of their immediate families and their legal
representatives, heirs, successors or assigns; any entity in which Defendants
have or had a controlling interest; and the current and former officers and
directors of the Company.  Also excluded from the Class are any putative
Class Members who exclude themselves by filing a request for exclusion in
accordance with the requirements set forth in the Notice.

 

(d)           “Defendants’ Counsel” means any counsel representing any Defendant
in the Action.

 

(e)           “Effective Date of Settlement” or “Effective Date” means the date
upon which the Settlement contemplated by this Stipulation shall become
effective, as set

 

7

--------------------------------------------------------------------------------


 

forth in paragraph 27 below.

 

(f)            “Escrow Agent” means Cohen, Milstein Sellers & Toll PLLC.

 

(g)           “Escrow Bank” means Eagle Bank.

 

(g)           “Lead Counsel” means Cohen Milstein, as defined above.

 

(h)           “Net Settlement Fund” means the Settlement Amount (as defined
below), together with any interest earned thereon, less (i) any Taxes, (ii) any
amounts incurred for notice and/or administration expenses referred to in
paragraphs 8 and 10 hereof, and (iii) the attorneys’ fees and expenses awarded
to Lead Counsel pursuant to any Fee and Expense Application (referred to in
paragraph 9 hereof) and approved by the Court.

 

(i)            “Notice” means the Notice of Proposed Settlement of Class Action,
Motion for Attorneys’ Fees and Reimbursement of Expenses, and Settlement
Fairness Hearing, which is to be sent to members of the Class substantially in
the form attached hereto as Exhibit 1 to Exhibit A.

 

(j)            “Order and Final Judgment” means the proposed order to be entered
by the Court approving the Settlement substantially in the form attached hereto
as Exhibit B.

 

(k)           “Order for Notice and Hearing” means the proposed order
preliminarily approving the Settlement and directing notice thereof to the
Class substantially in the form attached hereto as Exhibit A.

 

(l)            “Person” means an individual, corporation, partnership, limited
partnership, limited liability company or partnership, association, joint stock
company, estate, legal representative, trust, unincorporated association,
government or any political

 

8

--------------------------------------------------------------------------------


 

subdivision or agency thereof, and any business or legal entity and their
spouses, heirs, predecessors, successors, representatives, or assignees.

 

(m)          “Plan of Allocation” means a plan or formula of allocation of the
Net Settlement Fund to be proposed by Plaintiffs and approved by the Court which
shall be described in the Notice to be sent to Class Members in connection with
the Settlement.

 

(n)           “Registration Statement” means the Company’s registration
statement filed with the SEC on Form S-1\A on July 23, 2008, and the Company’s
prospectus filed on Form S-1\A on July 24, 2008 (or either of them), filed in
connection with GT Solar’s July 24, 2008 IPO.

 

(o)           “Related Parties” means each of Defendants’ past or present
subsidiaries, parents, affiliates, successors and predecessors, and their
respective past or present officers, directors, shareholders, partners, members,
principals, agents, employees, attorneys, insurers, spouses and any person,
firm, trust, corporation, officer, director or other individual or entity in
which any Defendant has a controlling interest or which is related to or
affiliated with any of the Defendants, and the legal representatives, heirs,
successors in interest or assigns of the Defendants.

 

(p)           “Released Persons” means each and all of Defendants and their
Related Parties.

 

(q)           “Released Claims” means any and all claims, rights or causes of
action or liabilities whatsoever, direct, derivative, or otherwise, contingent
or absolute, matured or unmatured, whether based on federal, state, local,
statutory or common law or any other law, rule or regulation, including both
known and Unknown Claims (as defined below), that Plaintiffs or any other member
of the Class (a) asserted in the operative

 

9

--------------------------------------------------------------------------------


 

Complaint or any other complaint in either the Federal or State Action,
(b) could have asserted in any forum, that arise out of, are based upon, or
relate in any way, directly or indirectly, to the allegations, transactions,
facts, matters or occurrences, representations or omissions involved, set forth,
or referred to in the operative Complaint or in any other complaint in either
the Federal or State Action; or (c) could have asserted in any forum, that in
any way relate to the purchase or acquisition of GT Solar common stock from the
effective date of the Company’s Registration Statement, through and including
July 24, 2008.  Released Claims does not include any present claims in the
consolidated derivative action, Fan v. GT Solar Int’l, Inc., et al.,
No. 09-C-030, pending in New Hampshire state court, nor does it include any
claims to enforce the Settlement.

 

(r)            “Settled Defendants’ Claims” means any and all claims, rights or
causes of action or liabilities whatsoever, whether based on federal, state,
local, statutory or common law or any other law, rule or regulation, including
both known claims and Unknown Claims (as defined below), that have been or could
have been asserted in the Action or any forum by the Defendants, or the
successors and assigns of any of them against the Plaintiffs, any of the
Class Members or their attorneys, which arise out of or relate in any way to the
institution, prosecution, or settlement of the Action.

 

(s)           “Settlement” means the settlement embodied by this Stipulation.

 

(t)            “Settlement Amount” means the principal amount of Ten Million and
Five-Hundred Thousand Dollars ($10,500,000) in cash.

 

(u)           “Settlement Fund” means the Settlement Amount plus any interest
that may accrue thereon as provided herein.

 

(v)           “State Counsel” means Scott + Scott, as defined above.

 

10

--------------------------------------------------------------------------------

 


 

(w)          “Summary Notice” means the Summary Notice of Pendency and Proposed
Settlement of Class Action for publication substantially in the form attached as
Exhibit 3 to Exhibit A.

 

(x)            “Unknown Claims” means any and all Released Claims which
Plaintiffs or any Class Member does not know or suspect to exist in his, her, or
its favor at the time of the release of the Released Persons, and any Settled
Defendants’ Claims which any Defendant does not know or suspect to exist in his,
her, or its favor, which if known by him, her, or it might have affected his,
her, or its decision(s) with respect to the Settlement.  With respect to any and
all Released Claims and Settled Defendants’ Claims, the Parties stipulate and
agree that upon the Effective Date, the Plaintiffs and Defendants shall
expressly waive, and each Class Member and Released Person shall be deemed to
have waived, and by operation of the Order and Final Judgment shall have
expressly waived, any and all provisions rights and benefits conferred by any
law of any state or territory of the United States, or principle of common law,
which is similar, comparable, or equivalent to Cal. Civ. Code § 1542, which
provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Plaintiffs and Defendants acknowledge, and the Class Members and Released
Persons by operation of law shall be deemed to have acknowledged, that the
inclusion of “Unknown Claims” in the definition of Released Claims and Settled
Defendants’ Claims was separately bargained for and was a key element of the
Settlement.

 

SCOPE AND EFFECT OF SETTLEMENT

 

2.             The obligations incurred pursuant to this Stipulation shall be in
full and

 

11

--------------------------------------------------------------------------------


 

final disposition of the Action and any and all Released Claims as against all
Released Persons and any and all Settled Defendants’ Claims.

 

3.             Upon the Effective Date of this Settlement:

 

(a)           Plaintiffs and members of the Class on behalf of themselves and
each of their past or present subsidiaries, affiliates, parents, successors and
predecessors, estates, heirs, trustees, executors, administrators, and their
respective officers, directors, shareholders, employees, members, partners,
assigns, agents, legal representatives, spouses and any persons they represent,
shall, with respect to each and every Released Claim, release and forever
discharge, and shall forever be enjoined from prosecuting, any Released Claims
against any of the Released Persons;

 

(b)           Each of the Defendants and Related Parties, on behalf of
themselves and each of their past or present subsidiaries, affiliates, parents,
successors and predecessors, estates, heirs, executors, administrators, and the
respective officers, directors, shareholders, agents, legal representatives,
spouses and any persons they represent, shall, with respect to each and every
Settled Defendants’ Claims, release and forever discharge each and every of the
Settled Defendants’ Claims, and shall forever be enjoined from prosecuting the
Settled Defendants’ Claims.

 

THE SETTLEMENT CONSIDERATION

 

4.             Within twelve (12) business days of the entry of the Order for
Notice and Hearing, GT Solar, on behalf of the Released Persons, shall pay or
cause to be paid the Settlement Amount into an interest-bearing escrow account
(“Escrow Account”) at an independent financial institution on behalf of
Plaintiffs and the Class, designated and controlled by Lead Counsel in the name
of the “GT Solar Inc. Securities Litigation

 

12

--------------------------------------------------------------------------------


 

Settlement Fund,” which Plaintiffs may use to pay amounts incurred for notice
and administration of the Settlement.  This amount does not limit Lead Counsel’s
ability to incur additional notice and administrative costs and to seek Court
approval for reimbursement of those costs from the Settlement Fund after the
balance of the Settlement Fund has been paid.

 

5.             The Settlement is not a claims-made settlement.  GT Solar has no
ability to keep or recover any of the Settlement monies unless the Settlement
does not become effective as set forth in paragraph 27.

 

6.             (a)  The Settlement Fund, net of any Taxes (as defined below) on
the income thereof, shall be used to pay (i) the Notice and Administration Costs
referred to in paragraph 8 hereof, (ii) the attorneys’ fee and expense award
referred to in paragraph 9 hereof, and (iii) the remaining administration
expenses referred to in paragraph 10 hereof.  The balance of the Settlement Fund
after the above payments shall be the Net Settlement Fund which shall be
distributed to the Authorized Claimants as provided in paragraphs 11 to 21
hereof.

 

(b)  Any sums required to be held in escrow hereunder prior to the Effective
Date shall be deposited by the Escrow Agent in an account with the Escrow Bank. 
All funds held by the Escrow Bank shall be deemed to be in the custody of the
Court and shall remain subject to the jurisdiction of the Court until such time
as the funds shall be distributed or returned to the person(s) paying the same
pursuant to this Stipulation and/or further order of the Court.  The Escrow
Bank, upon instructions from the Escrow Agent, shall deposit the Settlement Fund
in an investment that is secured by the full faith and credit of the United
States (whether in direct investments or a mutual

 

13

--------------------------------------------------------------------------------


 

fund, money market fund, or other fund of such federally-guaranteed investments)
or is collaterized by investment securities including United States government
securities or United States government agency securities, and shall collect and
reinvest all interest accrued thereon.  The Parties hereto agree that the
Settlement Fund is intended to be a Qualified Settlement Fund within the meaning
of Treasury Regulation § 1.468B-1 and that, upon instructions from Lead Counsel,
the Claims Administrator, as administrator of the Settlement Fund within the
meaning of Treasury Regulation §1.468B-2(k)(3), shall be responsible for filing
tax returns for the Settlement Fund and paying from the Settlement Fund any
Taxes owed with respect to the Settlement Fund.  Defendants agree to reasonably
cooperate with the Claims Administrator and Lead Counsel to provide information
available to them that is needed for filing tax returns for the Settlement Fund
and will give their consent to the Settlement Fund’s filing of any relation back
election.

 

(c)           All (i) taxes on the income of the Settlement Fund and
(ii) expenses and costs incurred in connection with the taxation of the
Settlement Fund (including, without limitation, expenses of tax attorneys and
accountants) (collectively, “Taxes”) shall be paid out of the Settlement Fund,
shall be considered to be a cost of administration of the Settlement and shall
be timely paid by the Claims Administrator and Lead Counsel without prior order
of the Court.  The Defendants and Released Persons shall have no liability or
responsibility for the payment of any Taxes.  The Settlement Fund shall
indemnify and hold the Released Persons harmless for any Taxes (including,
without limitation, Taxes payable by reason of any such indemnification).

 

(d)           All claims of the Class or its members, all fees and expenses of
Lead Counsel or State Counsel and their respective experts, consultants, or
agents, and all

 

14

--------------------------------------------------------------------------------


 

other administrative or other approval expenses of the Settlement, including any
and all Taxes, shall be paid from the Settlement Fund.  Class members shall look
solely to the Settlement Fund for settlement and satisfaction of any and all
Released Claims against the Released Persons.  Lead Counsel and State Counsel
shall look solely to the Settlement Fund for payment of any attorneys’ fees,
costs, or other expenses related to the Federal Action or the State Action.

 

ADMINISTRATION

 

7.             The Claims Administrator shall administer the Settlement under
Lead Counsel’s supervision and subject to the jurisdiction of the Court.  The
Released Persons shall have no liability, obligation or responsibility for the
administration of the Settlement or disbursement of the Net Settlement Fund,
except for their obligations: (1) to pay the Settlement Amount, as provided
herein; and (2) to make GT Solar’s transfer records and shareholder information
available to Lead Counsel or their agent to the extent necessary to identify and
give notice to the Class within five (5) business days of the Court’s execution
of the Order for Notice and Hearing.

 

8.             The Settlement Fund shall be applied to pay all reasonable costs
and expenses of notice to members of the Class and administration of the
Settlement Fund, escrow fees, Taxes, custodial fees and expenses incurred in
connection with processing Proofs of Claim or distributing the Settlement Fund. 
After entry of the Order for Notice and Hearing, and prior to Final Approval, up
to $200,000 may be disbursed from the Settlement Fund without further approval
of the Court, for the express purpose of providing notice of the Settlement and
to administer the Settlement pursuant to the terms of the Order for Notice and
Hearing.  Upon the Effective Date, Lead Counsel may pay

 

15

--------------------------------------------------------------------------------


 

from the Settlement Fund the reasonable costs and expenses associated with the
administration of the Settlement and the processing of submitted claims in
excess of $200,000, upon Court approval.

 

ATTORNEYS’ FEES AND EXPENSES

 

9.             Lead Counsel will apply to the Court for an award from the
Settlement Fund of attorneys’ fees and reimbursement of costs and expenses (the
“Fee and Expense Application”), plus interest earned in the Settlement Fund on
both amounts.  Any payment of attorneys’ fees and reimbursement of costs and
expenses to State Counsel shall be made out of any award ordered by this Court,
and in a manner and in such amounts as may be separately agreed to between Lead
Counsel and State Counsel.  For the avoidance of doubt, State Counsel shall not
file its own application for attorneys’ fees and reimbursement of costs and
expenses in either the State Action or the Federal Action, but may recover fees,
costs and expenses as part of any award made by this Court and as separately
agreed to between Lead Counsel and State Counsel.  Such attorneys’ fees and
expenses as may be awarded by the Court shall be paid from the Settlement Fund
to Lead Counsel immediately upon the Court’s execution of the Order and Final
Judgment, notwithstanding the existence of any timely-filed objections thereto,
potential for appeal therefrom, or any collateral attack on the Settlement or
any part thereof, subject to the obligation of Lead Counsel to make appropriate
refunds or repayments to the Settlement Fund plus accrued interest at the rate
paid on the Settlement Fund by the financial institution holding it, if and when
this Stipulation is terminated pursuant to paragraph 28 hereof; or if and when,
as a result of any appeal and/or further proceedings on remand, or successful
collateral attack, the fee or expense award is reduced or reversed.  Defendants

 

16

--------------------------------------------------------------------------------


 

will not contest or otherwise negatively comment on Lead Counsel’s Fee and
Expense Application, or any request for an award to Plaintiffs (if any such
request is made), provided that the total award sought in any such application
shall not exceed thirty percent (30 %) of the Settlement Amount; and such
matters are not the subject of any agreement between the Parties other than what
is already set forth above in this paragraph.  The procedure for and the
allowance or disallowance of any application for attorneys’ fees and expenses
are matters separate and apart from the Settlement and are to be considered by
the Court separately from the Court’s consideration of the fairness,
reasonableness, and adequacy of the Settlement.  Any order or proceeding
relating solely to an award of attorneys’ fees and expenses, or any appeal from
any order relating thereto, or any reversal or modification thereof, is not a
condition of and shall have no effect on the Settlement and shall not operate
to, or be grounds to, terminate or cancel the Settlement or to affect or delay
the finality of the final judgment approving the Settlement.

 

ADMINISTRATION EXPENSES AND DISTRIBUTION ORDER

 

10.           Lead Counsel will apply to the Court, on notice to Defendants’
Counsel, for an order (the “Class Distribution Order”) approving the Claims
Administrator’s administrative determinations concerning the acceptance and
rejection of the claims submitted herein and approving any fees and expenses not
previously applied for, including the fees and expenses of the Claims
Administrator, and, if the Effective Date has occurred, directing payment of the
Net Settlement Fund to Authorized Claimants.

 

DISTRIBUTION TO AUTHORIZED CLAIMANTS

 

11.           The Claims Administrator shall determine each Authorized
Claimant’s pro

 

17

--------------------------------------------------------------------------------


 

rata share of the Net Settlement Fund based upon each Authorized Claimant’s
Recognized Claim (as defined in the Plan of Allocation described in the Notice
annexed hereto as Exhibit 1 to Exhibit A, or in such other Plan of Allocation as
the Court approves).  The Plan of Allocation proposed in the Notice is not a
necessary term of this Stipulation and it is not a condition of this Settlement
that the Plan of Allocation be approved.  Defendants will take no position with
respect to such proposed Plan of Allocation or such plan as may be approved by
the Court.

 

12.           Each Authorized Claimant shall be allocated a pro rata share of
the Net Settlement Fund based on his, her, or its Recognized Claim compared to
the total Recognized Claims of all accepted claimants.

 

13.           The Defendants shall not have any responsibility for or liability,
or any rights or claims, whatsoever with respect to: (i) any act, omission or
determination of Lead Counsel, the Escrow Bank or the Claims Administrator, or
any of their respective designees or agents, in connection with the
administration of the Settlement or otherwise; (ii) the management, investment
or distribution of the Settlement Fund; (iii) the Plan of Allocation; (iv) the
determination, administration, calculation, or payment of any claims asserted
against the Settlement Fund; (v) any losses suffered by, or fluctuations in the
value of, the Settlement Fund; or (vi) the payment or withholding of any Taxes,
expenses, and/or costs incurred in connection with the taxation of the
Settlement Fund or the filing of any returns.

 

14.           Any member of the Class who does not submit a valid Proof of Claim
will not be entitled to receive any of the proceeds from the Net Settlement Fund
but will otherwise be bound by all of the terms of this Stipulation and the
Settlement, including

 

18

--------------------------------------------------------------------------------


 

the terms of the Order and Final Judgment to be entered in the Action and the
releases provided for herein, and will be barred from bringing any action
against the Released Persons concerning the Released Claims.

 

15.           The Claims Administrator and Lead Counsel shall have the right,
but not the obligation, to waive what they deem to be formal or technical
defects in any Proofs of Claim submitted in the interests of achieving
substantial justice.

 

16.           For purposes of determining the extent, if any, to which a
Class Member shall be entitled to be treated as an “Authorized Claimant,” the
following conditions shall apply:

 

(a)           Each Class Member shall be required to submit a Proof of Claim
(see Exhibit 2 to Exhibit A), supported by such documents as are designated
therein, including proof of the claimant’s loss, or such other documents or
proof as the Claims Administrator, in its discretion, may deem acceptable;

 

(b)           All Proofs of Claim must be submitted by the date specified in the
Notice unless such period is extended by Order of the Court.  Any Class Member
who fails to submit a Proof of Claim by such date shall be forever barred from
receiving any payment pursuant to this Stipulation (unless, by Order of the
Court, a later submitted Proof of Claim by such Class Member is approved), but
shall in all other respects be bound by all of the terms of this Stipulation and
the Settlement including the terms of the Order and Final Judgment to be entered
in the Action and the releases provided for herein, and will be barred from
bringing any action against the Released Persons concerning the Released
Claims.  Provided that it is received before the motion for the
Class Distribution Order is filed, a Proof of Claim shall be deemed to have been

 

19

--------------------------------------------------------------------------------


 

submitted when posted, if received with a postmark indicated on the envelope and
if mailed by first-class mail and addressed in accordance with the instructions
thereon.  In all other cases, the Proof of Claim shall be deemed to have been
submitted when actually received by the Claims Administrator;

 

(c)           Each Proof of Claim shall be submitted to and reviewed by the
Claims Administrator, who shall determine in accordance with this Stipulation
the extent, if any, to which each claim shall be allowed, subject to review by
the Court pursuant to subparagraph (e) below.  Lead Counsel will submit the
Claims Administrator’s recommendations to the Court;

 

(d)           Proofs of Claim that do not meet the submission requirements may
be rejected.  Prior to rejection of a Proof of Claim, the Claims Administrator
shall communicate with the claimant in order to remedy the curable deficiencies
in the Proofs of Claim submitted. The Claims Administrator shall notify, in a
timely fashion and in writing, all claimants whose Proofs of Claim they propose
to reject in whole or in part, setting forth the reasons therefore, and shall
indicate in such notice that the claimant whose claim is to be rejected has the
right to a review by the Court if the claimant so desires and complies with the
requirements of subparagraph (e) below;

 

(e)           If any claimant whose claim has been rejected in whole or in part
desires to contest such rejection, the claimant must, within twenty (20)
calendar days after the date of mailing of the notice required in subparagraph
(d) above, serve upon the Claims Administrator a notice and statement of reasons
indicating the claimant’s grounds for contesting the rejection along with any
supporting documentation, and requesting a review thereof by the Court.  If a
dispute concerning a claim cannot be otherwise

 

20

--------------------------------------------------------------------------------


 

resolved, Lead Counsel shall thereafter present the request for review to the
Court; and

 

(f)            The Claims Administrator’s recommendations accepting and
rejecting claims shall be presented to the Court for its approval in the
Class Distribution Order.

 

17.           Each claimant shall be deemed to have submitted to the
jurisdiction of the Court with respect to the claimant’s claim, and the claim
will be subject to investigation and discovery under the Federal Rules of Civil
Procedure, provided that such investigation and discovery shall be limited to
that claimant’s status as a Class Member and the validity and amount of the
claimant’s claim.  No discovery shall be allowed of the Defendants or the
Released Persons or on the merits of the Action or Settlement in connection with
processing of the Proofs of Claim.  In any event, Defendants do not have the
right to request discovery on the merits of the Action or Settlement in
connection with processing of the Proofs of Claim.

 

18.           The payment of the Settlement Amount pursuant to this Stipulation
shall be deemed final and conclusive against all Class Members.  All
Class Members whose claims are not approved by the Court shall be barred from
participating in distributions from the Net Settlement Fund, but otherwise shall
be bound by all of the terms of this Stipulation and the Settlement, including
the terms of the Order and Final Judgment to be entered in the Action and the
releases provided for herein, and will be barred from bringing any action
against the Released Persons concerning the Released Claims.

 

19.           All proceedings with respect to the administration, processing and
determination of claims and the determination of all controversies relating
thereto, including disputed questions of law and fact with respect to the
validity of claims, shall

 

21

--------------------------------------------------------------------------------


 

be subject to the jurisdiction of the Court.

 

20.           The Net Settlement Fund shall be distributed to Authorized
Claimants by the Claims Administrator only after the Effective Date and after: 
(i) all claims have been processed, and all claimants whose claims have been
rejected or disallowed, in whole or in part, have been notified and provided the
opportunity to be heard concerning such rejection or disallowance; (ii) all
objections with respect to all rejected or disallowed claims have been resolved
by the Court; (iii) all matters with respect to attorneys’ fees, costs, and
disbursements have been resolved by the Court; and (iv) all costs of
administration have been paid.

 

21.           If any funds remain in the Net Settlement Fund by reason of
uncashed checks, or otherwise, after the Claims Administrator has made
reasonable and diligent efforts to have Authorized Claimants who are entitled to
participate in the distribution of the Net Settlement Fund cash their
distribution checks, then any balance remaining in the Net Settlement Fund six
(6) months after the initial distribution of such funds shall be used: (a) first
to pay any amounts mistakenly omitted from the initial distribution to
Authorized Claimants or to pay any late, but otherwise valid and fully
documented claims received after the cut-off date used to make the initial
distribution, which were not previously authorized by the Court to be paid,
provided that such distributions to any late post-distribution claimants meet
all of the other criteria for inclusion in the initial distribution, (b) second
to pay any additional settlement administration fees and expenses, including
those of Lead Counsel and State Counsel as may be approved by the Court, and
(c) finally, to be donated to a 501(c)(3) charity chosen by Lead Counsel.

 

22

--------------------------------------------------------------------------------


 

TERMS OF ORDER FOR NOTICE AND HEARING

 

22.           Within fifteen (15) days of the execution of this Stipulation, the
Parties jointly shall apply to the Court for preliminary approval of the
Settlement contemplated by this Stipulation.  Concurrently with the application
for preliminary Court approval, the Parties jointly shall apply to the Court for
entry of an Order for Notice and Hearing, substantially in the form annexed
hereto as Exhibit A.

 

TERMS OF ORDER AND FINAL JUDGMENT

 

23.           If the Settlement contemplated by this Stipulation is approved by
the Court, counsel for the Parties shall request that the Court enter an Order
and Final Judgment substantially in the form annexed hereto as Exhibit B.

 

RIGHT OF EXCLUSION AND OBJECTION

 

24.           Any Person may seek to be excluded from the Class and the
Settlement provided for by this Stipulation by submitting a written request for
exclusion (“Request for Exclusion”), including proof of membership in the
Class.  Any Request for Exclusion must be postmarked or received by the Claims
Administrator no later than fourteen (14) calendar days before the Final
Settlement Hearing date established by the Court.  Any Class Member so excluded
shall not be bound by the terms of the Stipulation, nor entitled to any of its
benefits, and shall not be bound by any Order and Final Judgment and/or other
order of the Court entered herein, whether pursuant to this Stipulation or
otherwise.

 

25.           Any Class Member who does not exclude himself, herself, or itself
from the Class and the Settlement shall have the right to submit written
objections concerning the Settlement, Plan of Allocation, and/or Lead Counsel’s
application for attorneys’ fees and expenses, which objections shall state all
of the reasons for the objection(s) and proof

 

23

--------------------------------------------------------------------------------


 

of the Class Member’s membership in the Class.  Any written objection(s), and
any briefs, affidavits or other evidence submitted in support thereof must be
filed with the Clerk of the Court and served on Lead Counsel, State Counsel and
Defendants’ Counsel fourteen (14) calendar days before the Settlement Fairness
Hearing date established by the Court.  All persons and/or entities desiring to
attend the Settlement Fairness Hearing and be heard as objectors must have filed
written objections as provided herein, as a condition of appearing and being
heard at such hearing.  Any Class Member who does not timely file written
objections to the Settlement pursuant to this paragraph and the Notice shall not
be permitted to object to the Settlement at the Settlement Fairness Hearing, and
shall be foreclosed from objecting to, challenging or otherwise seeking review
of the Settlement by appeal or otherwise, in this Action or in any other action.

 

26.           To retract or withdraw a Request for Exclusion, a member of the
Class must file, before the Effective Date, a written notice with the Claims
Administrator stating the person’s or entity’s desire to retract or withdraw
his, her, or its Request for Exclusion and that person’s or entity’s desire to
be bound by any judgment or settlement in this Action; provided, however, that
the filing of such written notice may be effected by Lead Counsel.  Lead Counsel
shall promptly notify Defendants’ Counsel of any retraction or withdrawal of a
Request for Exclusion.

 

EFFECTIVE DATE OF SETTLEMENT, WAIVER OR TERMINATION

 

27.           The Effective Date of Settlement shall be the date when all of the
following shall have occurred:

 

(a)           funding in conformity with paragraph 4;

 

(b)           entry of the Order for Notice and Hearing in all material respects
in

 

24

--------------------------------------------------------------------------------


 

the form annexed hereto as Exhibit A;

 

(c)           approval by the Court of the Settlement, following notice to the
Class and a hearing, as prescribed by Rule 23 of the Federal Rules of Civil
Procedure;

 

(d)           entry by the Court of an Order and Final Judgment, in all material
respects in the form set forth in Exhibit B annexed hereto, and the expiration
of any time for appeal or review of such Order and Final Judgment, or, if any
appeal is filed and not dismissed, after such Order and Final Judgment is upheld
on appeal in all material respects and is no longer subject to review upon
appeal or review by writ of certiorari, or, in the event that the Court enters
an order and final judgment in a form other than that provided above
(“Alternative Judgment”) and none of the Parties hereto elects to terminate this
Settlement, the date that such Alternative Judgment becomes final and no longer
subject to appeal or review; and

 

(e)           dismissal, with prejudice, of the State Action, and the expiration
of all rights of review or appeal, or of the time to seek such review or appeal,
of such dismissal.

 

28.           Defendants’ Counsel and Lead Counsel shall each have the right to
terminate the Settlement and this Stipulation by providing written notice of
their election to do so (“Termination Notice”) to all other Parties hereto
within thirty (30) calendar days of: (a) the Court’s declining to enter the
Order for Notice and Hearing in any material respect; (b) the Court’s refusal to
approve this Stipulation or any material part of it; (c) the Court’s declining
to enter the Order and Final Judgment in any material respect; (d) the date upon
which the Order and Final Judgment is modified or reversed in any material
respect by the First Circuit Court of Appeals or the Supreme Court if the Order

 

25

--------------------------------------------------------------------------------


 

and Final Judgment is appealed; (e) the date upon which an Alternative Judgment
is modified or reversed in any material respect by the First Circuit Court of
Appeals or the United States Supreme Court; (f) the failure to dismiss the State
Action with prejudice as provided in paragraph 32 below.  In addition, Lead
Counsel shall have the right to terminate the Settlement and this Stipulation by
providing Termination Notice to all other Parties hereto within thirty (30)
calendar days of GT Solar’s failing to pay the Settlement Amount into the Escrow
Account by the date required by this Stipulation.

 

29.           If, prior to the Settlement Hearing, any Persons who otherwise
would be members of the Settlement Class have timely requested exclusion
(“Requests for Exclusion”) from the Settlement Class in accordance with the
provisions of the Notice Order and the Notice given pursuant thereto, and such
Persons in the aggregate purchased or otherwise acquired a number of shares of
GT Solar common stock during the relevant time periods in an amount greater than
the sum specified in a separate “Supplemental Stipulation” between Plaintiffs
and Defendants, GT Solar shall have, in its sole and absolute discretion, the
option to terminate this Stipulation on behalf of all Parties in accordance with
the procedures set forth in the Supplemental Stipulation.  Plaintiffs shall also
have the right to seek a retraction of any Request for Exclusion pursuant to the
Supplemental Stipulation.  The Supplemental Stipulation will not be filed with
the Court.  If required by the Court, the Supplemental Stipulation and/or any of
its terms may be disclosed in camera to the Court for purposes of approval of
the Settlement, but such disclosure shall be carried out to the fullest extent
possible in accordance with the practices of the Court so as to preserve the
confidentiality of the Supplemental Stipulation, particularly the threshold
aggregate number of shares.  Copies of all Requests

 

26

--------------------------------------------------------------------------------


 

for Exclusion received, together with copies of all written revocations of
Requests for Exclusion, shall be delivered to Defendants’ counsel as soon as
possible after receipt by Lead Counsel and State Counsel but in any event no
later than five (5) business days before the Settlement Hearing.

 

30.           An order of the Court or modification or reversal on appeal of any
order of the Court concerning the Plan of Allocation or the amount of any
attorneys’ fees, costs, expenses and interest awarded by the Court to Plaintiffs
or Lead Counsel shall not constitute grounds for cancellation or termination of
this Stipulation or the Settlement.

 

31.           Except as otherwise provided herein, in the event the Settlement
is terminated or fails to become effective for any reason, then the Parties to
this Stipulation shall be deemed to have reverted to their respective litigation
positions as of March 4, 2011 and, except as otherwise expressly provided, the
Parties shall proceed in all respects as if this Stipulation and any related
orders had not been entered, and any portion of the Settlement Amount previously
paid or caused to be paid by GT Solar, together with any interest earned
thereon, less any Taxes due with respect to such income, and less the costs of
administration and notice actually incurred whether paid or not paid, shall be
returned within ten (10) business days to the payor of the Settlement Amount.

 

DISMISSAL OF THE STATE ACTION

 

32.           Contemporaneously with the execution of this Stipulation, the
Parties will execute a stipulation providing for the dismissal with prejudice of
the State Action upon the occurrence of all the events described in paragraphs
27(a), 27(b), 27(c) and 27(d) above.  The stipulation providing for dismissal
with prejudice of the State Action shall be in the form attached hereto as
Exhibit C (the “State Action Stipulation”).  Defendants and

 

27

--------------------------------------------------------------------------------


 

Plaintiff Joyce T. Hamel shall file the executed State Action Stipulation with
the clerk of the state court within one (1) business day of the filing of this
Stipulation.  The Parties acknowledge and agree that the execution and filing of
the State Action Stipulation is a necessary condition of the Settlement and of
the Parties’ agreement to the terms set forth in this Stipulation.  If the State
Action Stipulation is not executed and filed as provided in this paragraph, GT
Solar shall have the right to terminate the Settlement in the manner provided in
paragraph 28 above.

 

33.           Within five (5) business days of the occurrence of all of the
events described in paragraphs 27(a), 27(b), 27(c) and 27(d) above, Defendants
and Plaintiff Joyce T. Hamel shall provide notice of such occurrence to the
Court in the State Action, in the manner provided in the State Action
Stipulation.  Upon such notice, the court in the State Action shall dismiss the
State Action with prejudice as provided in the State Stipulation.  If the Court
in the State Action for any reason declines to enter an order dismissing the
State Action with prejudice, then any of the Parties shall have the right to
terminate the Settlement as provided in paragraph 28 above.

 

NO ADMISSION OF WRONGDOING

 

34.           This Stipulation and all negotiations, statements, and proceedings
in connection herewith shall not, in any event, be construed or deemed to be
evidence of an admission or concession on the part of Plaintiffs, the
Defendants, any member of the Class, or any other person or entity, of any
liability or wrongdoing by them, or any of them, and shall not be offered or
received in evidence in any action or proceeding (except an action to enforce
this Stipulation and settlement contemplated hereby), or be used in any way as
an admission, concession, or evidence of any liability or wrongdoing of any

 

28

--------------------------------------------------------------------------------


 

nature, and shall not be construed as, or deemed to be evidence of, an admission
or concession that Plaintiffs, any member of the Class, any present or former
stockholder of GT Solar, or any other person or entity, has or has not suffered
any damage, except that the Released Persons may file this Stipulation and/or
the Judgment in any action that may be brought against them in order to support
a defense or counterclaim based on principles of res judicata, collateral
estoppel, release, good faith settlement, judgment bar or reduction or any other
theory of claim preclusion or issue preclusion or similar defense or
counterclaim.

 

MISCELLANEOUS PROVISIONS

 

35.           All of the exhibits attached hereto are material and integral
parts hereof and are hereby incorporated by reference as though fully set forth
herein.

 

36.           GT Solar represents and warrants, as to its payment of the
Settlement Amount at the time of such payment, that it was not insolvent, nor
will the payment of the Settlement render it insolvent within the meaning of
and/or for the purposes of the United States Bankruptcy Code, including §§ 101
and 547 thereof.

 

37.           The Parties to this Stipulation intend the Settlement to be a
final and complete resolution of all disputes asserted or which could be
asserted by the Class Members against the Released Persons with respect to the
Released Claims.  Accordingly, Plaintiffs, on behalf of themselves and the
Class, and Defendants agree not to assert in any forum that the Action was
brought by Plaintiffs or defended by Defendants in bad faith or without a
reasonable basis.  The Parties hereto shall assert no claims of any violation of
Rule 11 of the Federal Rules of Civil Procedure relating to the prosecution,
defense, or settlement of the Action.  The Parties agree that the amount paid

 

29

--------------------------------------------------------------------------------


 

and the other terms of the Settlement were negotiated at arm’s-length in good
faith by the Parties, and reflect a settlement that was reached voluntarily
after consultation with experienced legal counsel.

 

38.           This Stipulation may not be modified or amended, nor may any of
its provisions be waived except by a writing signed by all Parties hereto or
their successors-in-interest.

 

39.           The headings herein are used for the purpose of convenience only
and are not meant to have legal effect.

 

40.           The administration and consummation of the Settlement as embodied
in this Stipulation shall be under the authority of the Court, and the Court
shall retain jurisdiction for the purpose of entering orders providing for
awards of attorneys’ fees and expenses to Lead Counsel and enforcing the terms
of this Stipulation.

 

41.           The waiver by one party of any breach of this Stipulation by any
other party shall not be deemed a waiver of any other prior or subsequent breach
of this Stipulation.

 

42.           This Stipulation and its exhibits (including the “Supplemental
Stipulation” entered into pursuant to Paragraph 29 hereof) constitute the entire
agreement among the Parties hereto concerning the Settlement of the Action, and
no representations, warranties, or inducements have been made by any party
hereto concerning this Stipulation and its exhibits other than those contained
and memorialized in such documents.

 

43.           This Stipulation may be executed in one or more counterparts.  All
executed counterparts and each of them shall be deemed to be one and the same

 

30

--------------------------------------------------------------------------------


 

instrument provided that counsel for the Parties to this Stipulation shall
exchange among themselves original signed counterparts.

 

44.           This Stipulation is binding upon and shall inure to the benefit of
the Parties and their respective agents, successors, executors, heirs and
assigns.

 

45.           The construction, interpretation, operation, effect and validity
of this Stipulation, and all documents necessary to effectuate it, shall be
governed by the laws of the State of New Hampshire without regard to any choice
of law provision, except to the extent that federal law requires that federal
law governs.

 

46.           This Stipulation shall not be construed more strictly against one
party than another merely by virtue of the fact that it, or any part of it, may
have been prepared by counsel for one of the Parties, it being recognized that
it is the result of arm’s-length negotiations between the Parties, and all
Parties have contributed substantially and materially to the preparation of this
Stipulation.

 

47.           All counsel and any other person executing this Stipulation and
any of the exhibits hereto, or any related Settlement documents, warrant and
represent that they have the full authority to do so and that they have the
authority to take appropriate action required or permitted to be taken pursuant
to the Stipulation to effectuate its terms.

 

48.           Lead Counsel, State Counsel and Defendants’ Counsel agree to
cooperate fully with one another in seeking Court approval of the Order for
Notice and Hearing, the Stipulation and the Settlement, and in seeking the
dismissal with prejudice of the State Action, and to promptly agree upon and
execute all such other documentation as may be reasonably required to obtain
final approval by the Court of the Settlement.

 

31

--------------------------------------------------------------------------------


 

Dated: May 4, 2011

COHEN MILSTEIN SELLERS & TOLL PLLC

 

By:

 

/s/ Daniel S. Sommers

 

Daniel S. Sommers (Pro Hac Vice)

 

Matthew K. Handley (Pro Hac Vice)

 

S. Douglas Bunch

 

1100 New York Avenue N.W.

 

West Tower, Suite 500

 

Washington, DC 20005-3964

 

(202) 408-4600

 

 

 

Counsel for Lead Plaintiff

 

 

Dated: May 4, 2011

SCOTT + SCOTT LLP

 

By:

 

/s/ Geoffrey M. Johnson

 

David R. Scott

 

Geoffrey M. Johnson

 

12434 Cedar Road, Ste 12

 

Cleveland Heights, OH 44106

 

Telephone: (216) 229-6088

 

 

 

Counsel for Plaintiff Joyce T. Hamel

 

32

--------------------------------------------------------------------------------


 

Dated: May 4, 2011

ROPES & GRAY LLP

 

By:

 

/s/ Randall W. Bodner

 

Randall W. Bodner (Pro Hac Vice)

 

Christopher G. Green (Pro Hac Vice)

 

C. Thomas Brown (Pro Hac Vice)

 

Prudential Tower, 800 Boylston Street

 

Boston, MA 02199-3600

 

Telephone: (617) 951-7000

 

Facsimile: (617) 951-7050

 

 

 

Counsel for the GT Solar Defendants

 

 

Dated: May 4, 2011

O’MELVENY  & MYERS LLP

 

By:

 

/s/ William J. Sushon

 

William J. Sushon

 

B. Andrew Bednark

 

7 Times Square

 

New York, NY 10036

 

Telephone: (212) 326-2000

 

 

 

Counsel for the Underwriter Defendants

 

33

--------------------------------------------------------------------------------